Case 5:16-cv-01128-AB-SP Document 212 Filed 10/02/18 Page 1 of 21 Page ID #:4385



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10   DOMINIC ARCHIBALD, et al.,                 Case No. ED CV 16-01128-AB (SPx)
11                    Plaintiffs, ORDER GRANTING IN PART
                                  MOTION TO AMEND THE
12   v.                           JUDGMENT, AND DENYING
                                  MOTIONS FOR A NEW TRIAL,
13   COUNTY OF SAN BERNARDINO, et REMITTITUR, AND/OR FOR
     al.,                         JUDGMENT AS A MATTER OF LAW
14
15                    Defendants.

16
17         Before the Court are a Motion for a New Trial or Remittitur, or to Amend the
18   Judgment (Dkt. No. 187), and Renewed Motion Under Rule 50(b) for Judgment as a
19   Matter of Law or In the Alternative, Under Rule 59 For a New Trial (Dkt. No. 188)
20   filed by Defendants County of San Bernardino (“County”) and Deputy Sheriff Kyle
21   Hayden Woods (“Woods”). Plaintiffs Dominic Archibald and Nathanael Pickett, I
22   (“Plaintiffs”) filed oppositions and Defendants filed replies. The Court heard oral
23   argument on September 14, 2018. For the following reasons, the Court GRANTS IN
24   PART the motion to amend the judgment, but otherwise DENIES the motions.
25      I. BACKGROUND
26         The Court assumes familiarity with this case so will provide only a brief
27   background. This action arises out of a November 19, 2015 encounter between Deputy
28
                                               1.
Case 5:16-cv-01128-AB-SP Document 212 Filed 10/02/18 Page 2 of 21 Page ID #:4386



1    Sheriff Woods (“Woods”) and Nathanael Pickett, II (“Nate”).1 William Kelsey, a
2    volunteer ride-along, was also present. What undisputedly began as a consensual
3    encounter between Woods and Nate in a Motel parking lot escalated into a detention,
4    a failed arrest attempt, and Woods twice shooting Nate in the chest at close range,
5    killing him. The encounter between Woods and Nate was captured by the Motel’s
6    security cameras and the audio recorder attached to Woods’s belt. The audio and
7    video were synchronized (“video”) and admitted into evidence.
8          Nate’s parents Dominic Archibald and Nathanael Picket, I (“Plaintiffs”) sued
9    Woods and the County on behalf of themselves and as Nate’s successors in interest.
10   The following claims went to trial: claims under 42 U.S.C. § 1983 for violation of
11   Nate’s Fourth Amendment rights to be free from unreasonable seizure and excessive
12   force, and for denial of medical care; claims for battery and negligence under state
13   law; a claim for violation of the Bane Act, Cal. Civ. Code § 52.1; and a claim for
14   punitive damages.
15         The jury returned a verdict for Plaintiffs on all claims, and found no
16   contributory negligence on Nate’s part. See Special Verdict (Dkt. No. 154). After
17   damages evidence was presented, the jury returned a verdict awarding the following:
18   (1) to Nate, $7 million for loss of enjoyment of life and for pre-death pain and
19   suffering; (2) to Plaintiff Archibald, $6.5 million in past and future damages for loss
20   of Nate’s love, companionship, case, assistance, protection, affection, society, and
21   moral support; (3) to Plaintiff Pickett, $2 million in past and future damages for loss
22   of Nate’s love, companionship, care, assistance, protection, affection, society, and
23   moral support; and (4) punitive damages to Archibald and Pickett totaling $18 million.
24   See Special Verdict Form – Damages (Dkt. No. 156). Following Court-ordered
25   briefing, the Court struck the punitive damages award on the ground that the County
26
     1
27    Throughout the case the parties have referred to Nathanael Pickett, II, variously as
     Decedent, Nathanael, or Nate, but at trial, they seemed to prefer “Nate.” The Court
28   will therefore use Nate.
                                               2.
Case 5:16-cv-01128-AB-SP Document 212 Filed 10/02/18 Page 3 of 21 Page ID #:4387



1    cannot be liable for punitive damages under either state law or § 1983, and it was not
2    possible to apportion the $18 million punitive damages award between Woods and the
3    County. See Minute Order (Dkt. No. 183). The Court entered a Judgment dividing the
4    $7 million awarded to Nate equally between Archibald and Pickett as Nate’s
5    successors in interest. As a result, the Judgment awarded $10 million ($3.5 million +
6    $6.5 million) in favor of Archibald, and $5.5 million ($3.5 million + $2 million) in
7    favor of Pickett, against Woods and the County. See Judgment (Dkt. No. 184).
8          Defendants now move under Fed. R. Civ. P. 50(b) for judgment as a matter of
9    law or in the alternative under Fed. R. Civ. P. 59(a) for a new trial. Defendants also
10   move under Fed. R. Civ. P. 59(e) to alter or amend the judgment, or for a new trial or
11   remittitur under Fed. R. Civ. P. 59(a).
12      II. LEGAL STANDARDS
13         A. Motion for Judgment As A Matter of Law
14         Federal Rule of Civil Procedure 50 governs motions for judgment as a matter of
15   law. Where a party wishes to challenge the sufficiency of evidence supporting a verdict
16   in a civil case, the party must bring two separate motions. Nitco Holding Corp. v.
17   Boujikian, 491 F.3d 1086, 1089 (9th Cir. 2007). First, the party must move for judgment
18   as matter of law under Rule 50(a) before the case is submitted to the jury. Id.; see also
19   Fed. R. Civ. P. 50(a)(2). The party must then file a renewed motion for judgment as a
20   matter of law under Rule 50(b) after either the entry of judgment or the jury is
21   discharged. Nitco Holding, 491 F.3d at 1089; see also Fed. R. Civ. P. 50(b).
22         Rule 50(b) prohibits “a party from moving for judgment as a matter of law after a
23   jury’s verdict unless that motion was first presented at the close of evidence.” Image
24   Technical Servs., Inc. v. Eastman Kodak Co., 125 F.3d 1195, 1212 (9th Cir. 1997). The
25   Ninth Circuit “strictly adhere[s] to the requirements of Rule 50(b).” Id. Thus, where a
26   party fails to bring a motion for judgment as a matter of law before the case is submitted
27   to the jury, the party “cannot question the sufficiency of the evidence either before the
28   district court . . . or on appeal.” Cabrales v. Cnty. of Los Angeles, 864 F.2d 1454, 1459
                                                3.
Case 5:16-cv-01128-AB-SP Document 212 Filed 10/02/18 Page 4 of 21 Page ID #:4388



1    (9th Cir. 1988) (emphasis omitted), cert. granted, judgment vacated, 490 U.S. 1087
2    (1989) and reinstated, 886 F.2d 235 (9th Cir. 1989).
3           “The single exception to this rule is the plain error doctrine.” Id. “Only where
4    there is such plain error apparent on the face of the record that failure to review would
5    result in a manifest miscarriage of justice” should such a motion, raised for the first time
6    after judgment, be granted. Id. Indeed, for a court to grant a motion for judgment as a
7    matter of law where a party failed to file the motion before the case was submitted to the
8    jury, there must be “an absolute absence of evidence to support the jury’s verdict.”
9    Image Technical Servs., 125 F.3d at 1212 (citation omitted).
10          “Judgment as a matter of law is appropriate when the evidence presented at trial
11   permits only one reasonable conclusion.” Mangum v. Action Collection Serv., Inc., 575
12   F.3d 935, 938–39 (9th Cir. 1999). When analyzing a motion for judgment as a matter of
13   law, a court “must view the evidence in the light most favorable to the non-moving
14   party . . . and draw all reasonable inferences in that party’s favor.” Josephs v. Pac. Bell,
15   443 F.3d 1050, 1062 (9th Cir. 2006) (citing Reeves v. Sanderson Plumbing Prods., Inc.,
16   530 U.S. 133, 149–50 (2000)). The court may not “assess the credibility of
17   witnesses . . . ” Bell v. Clackamas Cnty., 341 F.3d 858, 865 (9th Cir. 2003). The court
18   also may not “substitute its view of the evidence for that of the jury.” Johnson v.
19   Paradise Valley Unified Sch. Dist., 251 F.3d 1222, 1227 (9th Cir. 2001); see also
20   Harvey v. Office of Banks & Real Estate, 377 F.3d 698, 707 (7th Cir. 2004) (noting the
21   court’s job “is not to determine whether the jury believed the right people, but only to
22   assure that it was presented with a legally sufficient basis to support the verdict.”).
23          B. Motion for a New Trial
24          Federal Rule of Civil Procedure 59(a) permits the court to grant “a new trial on all
25   or some of the issues and to any party . . . after a jury trial for any reason for which a
26   new trial has [previously] been granted in an action at law in federal court.” Fed. R. Civ.
27   P. 59(a)(1)(A). Although Rule 59(a) “does not specify the grounds for which a new trial
28   may be granted,” the Ninth Circuit has recognized that a court may order a new trial
                                                  4.
Case 5:16-cv-01128-AB-SP Document 212 Filed 10/02/18 Page 5 of 21 Page ID #:4389



1    where “the verdict is against the weight of the evidence” or “to prevent a miscarriage of
2    justice.” Molski v. M.J., F.3d 724, 729 (9th Cir. 2007) (citation omitted).
3           A trial court “enjoys broad discretion with regard to” a motion for a new trial.
4    United States v. Hinkson, 585 F.3d 1247, 1263 (9th Cir. 2009) (citing Allied Chem.
5    Corp. v. Daiflon, Inc., 449 U.S. 33, 36 (1980) (“The authority to grant a new trial . . . is
6    confided almost entirely to the exercise of discretion on the part of the trial court.”)).
7    When determining whether to grant a motion for a new trial, a court does not have to
8    consider the evidence from the perspective most favorable to the prevailing party.
9    Landes Const. Co. v. Royal Bank of Can., 833 F.2d 1365, 1371 (9th Cir. 1987). A court
10   may also “weigh the evidence and assess the credibility of witnesses.” Id. If after
11   considering all of the evidence and giving “full respect to the jury’s findings,” the court
12   is left with the “definite and firm conviction that a mistake has been committed,” the
13   court should grant the motion. Id. at 1371–72; see also Molski, 481 F.3d at 729 (noting
14   that a district court has a “duty . . . to weigh the evidence as the court saw it, and to set
15   aside the verdict of the jury, even though supported by substantial evidence, where, in
16   the court’s conscientious opinion, the verdict is contrary to the clear weight of
17   evidence”) (internal citation, quotations marks, and alterations omitted).
18          C. Motion to Amend the Judgment Under Rule 59(e)
19          “There are four grounds upon which a Rule 59(e) motion may be granted: 1) the
20   motion is necessary to correct manifest errors of law or fact upon which the judgment
21   is based; 2) the moving party presents newly discovered or previously unavailable
22   evidence; 3) the motion is necessary to prevent manifest injustice; or 4) there is an
23   intervening change in controlling law.” Turner v. Burlington N. Santa Fe R.R., 338
24   F.3d 1058, 1063 (9th Cir. 2003). A motion to alter or amend a judgment “may not be
25   used to relitigate old matters, or to raise arguments or present evidence that could have
26   been raised prior to the entry of judgment.” Exxon Shipping Co. v. Baker, 554 U.S.
27   471, 485 n.5 (2008).
28
                                                  5.
Case 5:16-cv-01128-AB-SP Document 212 Filed 10/02/18 Page 6 of 21 Page ID #:4390



1        III.     DISCUSSION
2           A. Woods Is Not Entitled to Qualified Immunity
3           In both motions, Defendants argue that Woods is entitled to qualified immunity
4    as to the Fourth Amendment claims for unlawful detention and arrest, and excessive
5    force.2
6                 1. Legal Standard for Qualified Immunity
7           “Under the qualified immunity doctrine, ‘government officials . . . generally are
8    shielded from liability for civil damages insofar as their conduct does not violate
9    clearly established statutory or constitutional rights of which a reasonable person
10   would have known.’” Headwaters Forest Defense v. County of Humboldt, 276 F.3d
11   1125, 1129 (9th Cir. 2002) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).
12   A ruling on the issue of qualified immunity should be made as early in the
13   proceedings as possible, “so that the costs and expenses of trial are avoided where the
14   defense is dispositive.” Saucier v. Katz, 533 U.S. 194, 200 (2001).
15          “Qualified immunity involves a two-part analysis, requiring the court to
16   determine whether, taken in the light most favorable to Plaintiff, the facts alleged
17   show the officer’s conduct violated a constitutional right, and whether the right was
18   clearly established.” Monteilh v. Cty. of Los Angeles, 820 F. Supp. 2d 1081, 1087
19   (C.D. Cal. 2011) (internal quotations omitted). The critical inquiry in determining
20   whether a right was “clearly established” is “whether it would be clear to a reasonable
21   officer that his conduct was unlawful in the situation he confronted.” Saucier, 533
22   U.S. at 202. Qualified immunity is designed to shield from liability “all but the plainly
23   incompetent or those who knowingly violate the law.” Malley v. Briggs, 475 U.S. 335,
24   341 (1986). Thus, qualified immunity shields officers who have a reasonable, but
25   mistaken, belief about the facts or about what the law requires in any given situation.
26   Saucier, 533 U.S. at 205. “If the law did not put the officer on notice that his conduct
27
     2
      Defendants do not argue that Woods is entitled to qualified immunity as to the denial
28   of medical care claim.
                                               6.
Case 5:16-cv-01128-AB-SP Document 212 Filed 10/02/18 Page 7 of 21 Page ID #:4391



1    would be clearly unlawful, summary judgment based on qualified immunity is
2    appropriate.” Id. at 202.
3                 2. Woods Violated Nate’s Fourth Amendment Rights
4          The qualified immunity analysis appears most often at the motion to dismiss or
5    motion for summary judgment stage, and in both instances requires the Court to take
6    the facts alleged in the light most favorable to the plaintiff to determine whether the
7    officer’s conduct violated a constitutional right. At summary judgment, after a lengthy
8    oral argument, the Court denied the parties’ cross-motions on the issue of qualified
9    immunity, finding that there were disputed facts and that the evidence is subject to
10   different interpretations as to whether Nate’s rights were violated—in other words,
11   that a trial was necessary to find the facts.
12         After considering all of the evidence, the jury determined that Woods violated
13   Nate’s Fourth Amendment rights against unlawful detention and arrest, and excessive
14   force. The Court must now consider whether the evidence presented at trial was
15   sufficient to sustain these verdicts under Rule 50(b) or Rule 59(a).
16         Rule 50(b) sets a high bar to obtaining relief: the Court must draw all inferences
17   in favor of the non-moving party and judgment as a matter of law is appropriate only
18   “when the evidence presented at trial permits only one reasonable conclusion.” Mangum,
19   575 F.3d at 938–39.3 Rule 59(e) sets a lower bar to relief, permitting a new trial if the
20   verdict is against the clear weight of the evidence. Because the Court finds that the trial
21   evidence was sufficient under Rule 59(e), it is also necessarily sufficient under Rule
22   50(b), so the Court will not address Rule 50(b) separately.
23   3
       The same standard governs summary judgment motions. See Lies v. Farrell Lines, Inc.,
24   641 F.2d 765, 772 (9th Cir. 1981) (so noting). The main difference between motion for
     summary judgment and a Rule 50 motion is the timing: the former is made before trial,
25   while the latter is made during and after trial. Although both motions employ the same
26   legal standard, the denial of a motion for summary judgment does not mandate that a
     Rule 50 motion be denied, because the latter tests the sufficiency of evidence actually
27   presented at trial. Furthermore, after trial, “the court [may have] a better basis on which
     to determine the existence of material issues,” including that there was never a true issue
28   of fact at all. Lies, 641 F.2d at 772.
                                                 7.
Case 5:16-cv-01128-AB-SP Document 212 Filed 10/02/18 Page 8 of 21 Page ID #:4392



1                        a. The Liability Verdicts on Plaintiffs’ Fourth Amendment
2                            Claims Were Not Against the Clear Weight of the Evidence.
3          Under Rule 59(e), the court does not view the evidence in the light most favorable
4    to the prevailing party, but instead weighs the evidence and assesses the credibility of the
5    witnesses to determine if the verdict was against the clear weight of the evidence. Here,
6    the clear weight of the evidence supported the jury’s determinations that Woods violated
7    Nate’s Fourth Amendment rights.
8          In arguing that the weight of the evidence did not support these verdicts,
9    Defendants cite only Wood’s trial testimony, and only that testimony that arguably
10   weighs against the verdicts. Defendants fail to acknowledge all of the evidence that
11   weighs heavily in favor of the verdicts, including the inconsistencies in Woods’s
12   testimony, conflicting testimony from other witnesses, photographs of Woods just after
13   the incident, and the video of the encounter. Plaintiff Archibald recites this evidence at
14   length in her opposition to the Rule 50 motion, see Opp’n (Dkt. No. 200) 4:4-13:24, and
15   the Court will not recite it in its entirety. Having failed to acknowledge or address this
16   evidence at all, Defendants have necessarily failed to show that the verdicts were against
17   the clear weight of the evidence and their motion fails on that basis. Despite Defendants’
18   failure to make a prima facie showing under the applicable standard, the Court will
19   nevertheless briefly address how the weight of the evidence supports the verdicts.
20                             i.   The Weight of the Evidence Strongly Supports the
21                                  Jury’s Detention and Arrest Verdicts.
22         Regarding the detention and arrest claims, the main factual issues are whether
23   Woods detained Nate without reasonable suspicion, or attempted to arrest him without
24   probable cause. See Morgan v. Woessner, 997 F.2d 1244, 1252 (9th Cir. 1993) (“the
25   police may ‘seize’ citizens for brief, investigatory stops. This class of stops is not
26   consensual, and [] must be supported by ‘reasonable suspicion.’ Finally, police stops
27   may be full-scale arrests. These stops, of course, are seizures, and must be supported by
28   probable cause.”). Here, the weight of the evidence strongly favors the jury verdicts.
                                                 8.
Case 5:16-cv-01128-AB-SP Document 212 Filed 10/02/18 Page 9 of 21 Page ID #:4393



1          The weight of the evidence supports a verdict that Woods detained Nate when he
2    prevented Nate from terminating the encounter, pursued Nate as he walked away,
3    continued to ask about the spelling of his name, told him to hold on, and then refused
4    Nate permission to leave. See United States v. Morgan, 936 F.2d 1561 (10th Cir. 1991),
5    cert. denied, 502 U.S. 1102 (1992) (defendant at least momentarily yielded to officer’s
6    apparent show of authority and thus was seized, where officer told him to “hold up” and
7    he responded “What do you want?” while backing away, then fled).
8          The evidence also supports the conclusion that Woods lacked reasonable
9    suspicion to detain Nate. “Reasonable suspicion is formed by ‘specific, articulable facts
10   which, together with objective and reasonable inferences, form the basis for suspecting
11   that the particular person detained is engaged in criminal activity.’” United States v.
12   Dorais, 241 F.3d 1124, 1130 (9th Cir. 2001) (quoting United States v. Michael R., 90
13   F.3d 340, 346 (9th Cir. 1996)). Woods admitted that he initially had no reasonable
14   suspicion to detain Nate and that he was initiating a consensual encounter. Trial
15   Transcript (“TT”) 187:3-6, 510:24-511:11. Woods claimed that he developed reasonable
16   suspicion that Nate was trespassing or was under the influence of methamphetamine.
17   But Woods’s testimony was contradictory and not credible. For example, Woods’s said
18   Nate initially caught his attention because he looked at him 5-10 times in a 5-10 second
19   period while crossing the street, TT 177:20-178:7, but in his initial statement Woods
20   said Nate “kind of looked at me,” TT 180:15-17, and the ride-along William Kelsey said
21   he never saw Nate look at Woods that way. TT 599:17-23. Woods initially said that he
22   saw Nate hop the fence, but then admitted at trial that he did not see him hop the fence.
23   TT 183:16-21, 511:20-21. Woods also said that he assumed Nate had run, but then
24   admitted that he did not see him run. TT 182:15-183:21. Woods also said that he
25   believed Nate might have lived at the motel, and indeed Nate told him he was going to
26   his house. TT 192:3-9. Woods also admitted that someone who does not live a motel is
27   not trespassing just by being there. TT 195:18-21. Based on the foregoing the jury could
28   have rejected Woods’s assertion that he reasonably suspected Nate of trespassing.
                                                 9.
Case 5:16-cv-01128-AB-SP Document 212 Filed 10/02/18 Page 10 of 21 Page ID #:4394



 1         Similarly, Woods’s claim that he believed Nate was under the influence of
 2   methamphetamine is not supported by the clear weight of the evidence. Woods testified
 3   that Nate’s fingers were twitchy, he was unable to control his small motor movements,
 4   and his tongue had a white coating, all of which Woods said was consistent with being
 5   under the influence. But these symptoms could be due to mental illness, certain
 6   medications, or some common health conditions like dehydration (TT 290:9-16, 334:16-
 7   335:25) so officers are trained to ask questions to develop information, such as whether
 8   the person is on any medication or has a mental illness. TT 291:8-292:14. Here, Woods
 9   did not ask any such questions, nor did he communicate to dispatch that he was with a
10   person who he suspected of trespassing or being under the influence. TT 516:21-25,
11   334:16-335:25. Thus, Woods did not take any of the steps he was trained to take when
12   dealing with someone suspected of being under the influence. The jury could have easily
13   determined that Woods did not in fact suspect Nate of being under the influence, or that
14   Woods’s claimed belief was simply not reasonable.
15         As for the arrest, the jury reasonably found Woods arrested Nate when he grabbed
16   him to try to turn him around to handcuff him. Woods’s claim that he had probable
17   cause to arrest Nate for violating California Penal Code § 148.9 is not supported by the
18   weight of the evidence. Section 148.9 makes it a misdemeanor for a person to falsely
19   identify himself or herself to a police officer during a lawful detention or arrest, in order
20   to avoid court process or evade proper identification. But § 148.9 only applies to lawful
21   detentions and lawful arrests, not consensual encounters. Nate was not under any
22   obligation to give Woods his name4 because as discussed above, there was no reasonable
23   suspicion that he had committed any crime. TT 293:6-8, 678:6-9, 785:22-786:1. The
24   jury also could have found Woods escalated the encounter into an arrest when he
25   pursued Nate and pointed his taser at him when he was injured on the ground after a
26   hard fall, see Johnson v. BART, 724 F.3d 1159, 1176-78 (9th Cir. 2013) (pointing taser
27
     4
      Nate nevertheless did provide his correct birthdate and name, but Woods misspelled it.
28   TT 197:15-19.
                                                 10.
Case 5:16-cv-01128-AB-SP Document 212 Filed 10/02/18 Page 11 of 21 Page ID #:4395



 1   at non-threatening subject constitutes arrest), and in light of the foregoing analysis, that
 2   Woods lacked probable cause to arrest Nate.
 3                            ii.   The Weight of the Evidence Strongly Supports the
 4                                  Jury’s Excessive Force Verdict.
 5         The evidence also strongly supports the jury’s excessive force verdict. Woods
 6   claims that he shot Nate after Nate punched him multiple times in the face, he felt has
 7   was going to black out, and Nate was reaching for Woods’s gun, causing Woods to fear
 8   for his and Kelsey’s lives. But the video, photographs of Woods taken after the incident,
 9   and even ride-along Kelsey’s testimony tell a different underlying story. The video
10   shows that Woods was the aggressor: Nate “face planted” hard to the concrete walkway
11   and scooted back as if to give up (TT 604:12-25), when Woods pulled out his taser,
12   threatened Nate, then went to the ground to try to get Nate on his stomach to arrest him,
13   but then began punching him about the head 15-20 times. TT 200:2-205:12, 251:13-16.
14   As Woods and other defense witnesses admitted, the video does not show Nate landing
15   any punches on Woods. There was some evidence that the video had “skipped” for a few
16   frames, but the skip appeared too short for Nate to have landed many—if any—punches
17   during that time. Apart from the video, the physical evidence does not support Woods’s
18   claim that Nate punched him hard many times: Nate’s hands were free of injuries that
19   would have been caused by punching (whereas Woods’s hands were injured from him
20   punching Nate); Woods’s glasses did not break; and Woods did not sustain injuries
21   typically associated with being punched hard in the face many times, like a split lip,
22   black eye, knocked-out teeth, or general cuts or lacerations. There was some
23   indeterminate evidence that Woods’s nose might have been fractured, but no evidence
24   that it actually was fractured, or if so, when. And Plaintiffs’ expert testified that Woods’s
25   injuries were not consistent with being forcefully punched multiple times in the face. In
26   sum, the overwhelming weight of the evidence was contrary to Woods’s claim that Nate
27   was punching him to the point of almost causing him to black out. Likewise, there is no
28   evidence that Nate grabbed for Woods’s gun, except Woods’s own self-serving
                                                 11.
Case 5:16-cv-01128-AB-SP Document 212 Filed 10/02/18 Page 12 of 21 Page ID #:4396



 1   testimony. In fact, ride-along Kelsey testified that he did not see Nate go for Woods’s
 2   gun (TT 598:14-22), and, contrary to his training, Woods’s never shouted that someone
 3   was going for his gun. TT 601:21-23.
 4         Finally, Woods had many other less-than-lethal alternatives available to handle
 5   the situation. First, Woods had no probable cause to arrest Nate in the first place, so no
 6   level of force was reasonable. But even if Woods mistakenly believed he should arrest
 7   Nate, Nate was no threat whatsoever while he was lying on the ground after taking a
 8   hard fall, and Woods had many options ranging from giving him clear orders rather than
 9   threatening him, to containing him with a taser or pepper spray or even a baton (if he
10   thought force was necessary) and calling for back-up. Instead, Woods took none of these
11   steps; rather, he immediately threatened Nate with his taser, went to the ground and
12   started punching him, and then shot him twice point-blank. The evidence
13   overwhelmingly supported the jury’s excessive force verdict.
14         The foregoing notes only some of the inconsistencies in Woods’s testimony and
15   some of the other evidence that contradicts his testimony, all of which severely
16   compromised Woods’s credibility. Defendants argue in essence that the jury should have
17   accepted Woods’s version of events. But whether to accept or reject Woods’s testimony
18   was the jury’s prerogative, and the jury’s apparent rejection of Woods’s account—it
19   returned its verdict in less than 2.5 hours—is well-supported by the weight of the
20   evidence.
21                3. Defendants Waived the Issue of Whether the Relevant Law Was
22                    Clearly Established.
23         Whether the relevant law was clearly established is a question of law properly
24   raised in a motion for judgment as a matter of law under Rule 50; it is not a question of
25   fact so it is not properly raised in a motion for a new trial under Rule 59(e). See Tortu v.
26   Las Vegas Metro. Police Dep’t, 556 F.3d 1075, 1085 (9th Cir. 2009) (so holding).
27   Therefore, Rule 50 applies. As noted, a Rule 50(b) motion is just a renewed Rule 50(a)
28   motion. As such, “a proper post-verdict Rule 50(b) motion is limited to the grounds
                                                12.
Case 5:16-cv-01128-AB-SP Document 212 Filed 10/02/18 Page 13 of 21 Page ID #:4397



 1   asserted in the pre-deliberation Rule 50(a) motion.” E.E.O.C. v. Go Daddy Software,
 2   Inc., 581 F.3d 951, 961 (9th Cir. 2009). Thus, a party cannot properly “raise arguments
 3   in its post-trial motion for judgment as a matter of law under Rule 50(b) that it did not
 4   raise in its preverdict Rule 50(a) motion.” Freund v. Nycomed Amersham, 347 F.3d 752,
 5   761 (9th Cir.2003) (citing Rule 50 advisory committee’s notes to the 1991 amendments
 6   (“A post trial motion for judgment can be granted only on grounds advanced in the pre-
 7   verdict motion.”)); Murphy v. City of Long Beach, 914 F.2d 183, 186 (9th Cir.1990)
 8   (“[Judgment notwithstanding the verdict] is improper if based upon grounds not alleged
 9   in a directed verdict [motion].” (brackets in original)).
10         Here, Defendants waived the second prong of the qualified immunity analysis
11   because their Rule 50(a) motion did not present any of their arguments that the law was
12   not clearly established. See Rule 50(a) Mot. (Dkt. No. 140). Defendants contend that
13   they made these arguments, but the two lines they reference are the following statement
14   of law: “Law enforcement officers are shielded from suit unless their conduct violates
15   ‘clearly established statutory or constitutional rights of which a reasonable person would
16   have known.’ Harlow [ ], 457 U.S. 800, 818 [ ].” Rule 50(a) Mot. 14:18-21.5 Reciting a
17   general statement of the law is not equivalent to presenting argument on that law. As a
18   backstop, Defendants note that they argued the clearly-established-law prong in their
19   motion for summary judgment, but that is no substitute for raising it in the Rule 50(a)
20   motion. See Janes v. Wal–Mart Stores Inc., 279 F.3d 883, 887 (9th Cir. 2002) (trial brief
21   and summary judgment motion were insufficient to establish a proper Rule 50(a) motion
22   and that “substantial compliance is not enough”). Because Defendants failed to argue in
23   their Rule 50(a) motion that the applicable law was not clearly established, the Court is
24   “prohibited from . . . entertaining [it in their] Rule 50(b) motion.” Tortu, 556 F.3d at
25   1082. Substantively, Defendants “have not advanced an argument as to why the law is
26
     5
27    The remainder of Defendants’ half-page argument on qualified immunity in their
     Rule 50(a) motion addresses the first prong—whether there was a constitutional
28   violation in the first instance—and is silent as to the clearly established law prong.
                                                 13.
Case 5:16-cv-01128-AB-SP Document 212 Filed 10/02/18 Page 14 of 21 Page ID #:4398



 1   not clearly established that takes the facts in the light most favorable to [Plaintiffs].”
 2   George v. Morris, 736 F.3d 829, 837 (9th Cir. 2013) (emphasis added). Accordingly,
 3   even if Defendants had not waived this prong, they have not applied the correct legal
 4   framework, and the motion fails for that additional reason.
 5          For the foregoing reasons, the Court denies the motions insofar as they argue that
 6   Woods is entitled to qualified immunity.
 7          B. The Plaintiffs Have Standing To Bring the Bane Act Claim As Nate’s
 8             Successors In Interest.
 9          Defendants also argue that Plaintiffs lack standing to bring their Bane Act claim
10   because the right to seek damages under the act is a personal one that was limited to
11   Nate himself. But the Plaintiffs have standing to bring Bane Act survival claims
12   against Woods as Nate’s successors-in-interest. See Chaudhry v. City of Los Angeles,
13   751 F.3d 1096, 1105 (9th Cir. 2014) (decedent’s estate could bring a claim under the
14   Bane Act for violations of the decedent’s civil rights).6 The Court finds that they have
15   standing to pursue their Bane Act claims as Nate’s successors in interest.
16          C. Defendants’ Rule 50(b) Motion is DENIED as to Plaintiffs’ Claims for
17             Battery, Negligence, Violations of the Bane Act, and Denial of Medical
18             Care.
19          Defendants move for judgment as a matter of law under Rule 50(b) on Plaintiffs’
20   claims for battery, negligence, violation of the Bane Act, and denial of medical care.
21          Defendants acknowledge that Plaintiffs’ battery, negligence, and Bane Act claims
22   are governed by the same inquiry that governs their excessive force claims, and points to
23   their arguments within the qualified immunity analysis contesting the Fourth
24   Amendment liability verdicts. The Court therefore denies the motion as to these claims
25   for the same reasons discussed above as to the excessive force verdicts. Furthermore,
26
     6
27     Plaintiffs concede that in light of California’s restrictive survival damages statute,
     the only recovery they can secure under the Bane Act are attorneys’ fees and a
28   multiplier thereof.
                                                 14.
Case 5:16-cv-01128-AB-SP Document 212 Filed 10/02/18 Page 15 of 21 Page ID #:4399



 1   because this motion is made under Rule 50(b), the Court must construe all evidence in
 2   favor of upholding the verdict. See Josephs, 443 F.3d at 1062 (9th Cir. 2006) (citing
 3   Reeves, 530 U.S. at 149–50 (a court “must view the evidence in the light most favorable
 4   to the non-moving party . . . and draw all reasonable inferences in that party’s favor.”)).
 5   Here, again, Defendants did not meaningfully apply this standard because they pointed
 6   only to the portions of Woods’s testimony that tended to weigh against the verdict and
 7   disregarded the substantial evidence that supported the verdict.
 8         As to the denial of medical care claim, Defendants argue only that they are
 9   entitled to judgment because Deputy Dickey requested medical assistance 30 seconds
10   after arriving at the scene, and he felt no pulse. Claims for excessive force and for failure
11   to render post-arrest medical care are analyzed under the reasonableness standard of the
12   Fourth Amendment. See Tatum v. City & Cty. of San Francisco, 441 F.3d 1090, 1099
13   (9th Cir. 2006). Thus, the Ninth Circuit has held that “a police officer who promptly
14   summons the necessary medical assistance has acted reasonably for purposes of the
15   Fourth Amendment,” and that there is no duty to render CPR in all circumstances. Id.
16         Here, Defendants focus on Deputy Dickey calling for medical assistance but
17   ignore other evidence supporting the jury verdict that Woods failed to summon the
18   necessary medical assistance. First, the ride-along Kelsey testified that Nate tripped over
19   steps, fell hard on the concrete walkway, and appeared to be scooting back with his
20   hands up as if he were giving up. TT 598:23-599:9. Plaintiffs’ expert DeFoe testified
21   that a reasonably trained officer would have asked if Nate was okay and summoned
22   medical assistance under these circumstances. TT 294:14-295:6, 308:13-18. But Woods
23   failed to ask Nate if he was okay and failed to summon medical assistance, and instead
24   threatened to tase him. Second, although officers are trained to call for medical
25   assistance as soon as possible and perform lifesaving techniques on someone who has
26   been seriously injured or shot, TT 321:20-322:3, Woods did neither after shooting Nate
27   in the chest twice. TT 224:18-19. After Woods shot Nate, he used his radio to broadcast
28   that shots were fired and to state his location, but did not call for medical assistance. TT
                                                15.
Case 5:16-cv-01128-AB-SP Document 212 Filed 10/02/18 Page 16 of 21 Page ID #:4400



 1   226-19:24. Medical assistance was called by Deputy Dickey, who arrived about four
 2   minutes later. TT 581:19-582:3. Furthermore, the jury reasonably rejected Woods’s
 3   explanation for why he didn’t call for medical help: Woods testified that he did not
 4   know whether he had shot Nate (TT 224:7-12, 259:21-33), but this is dubious since the
 5   shots were at can’t-miss range. TT 569:8-15 (gun 2-3 inches from Nate’s torso when
 6   Woods fired), 219:8-16 (gun against Nate’s chest when Woods fired). For the foregoing
 7   reasons, Defendants’ limited challenge to the denial of medical care claim fails.
 8         D. The Judgment Will be Amended In Part, But Defendants’ Challenges to
 9             the Compensatory and Non-Economic Damages Awards Are Rejected.
10         Defendants challenge the jury’s damages award and the resulting Judgment.
11   The jury awarded $7 million for Nate’s “damages for his loss of enjoyment of life, and
12   of his pre-death pain and suffering.” See Special Verdict – Damages, Question 1. They
13   also awarded Archibald $6.5 million and Picket $2 million for past and future
14   damages. Id. The Judgment split the $7 million evenly between Archibald and Pickett
15   as Nate’s successors-in-interest, and added the resulting $3.5 million to their
16   respective damages awards. Thus, Archibald was awarded a total of $10 million ($3.5
17   million + $6.5 million), and Pickett was awarded a total of $5.5 million ($3.5 million
18   + $2 million) against Woods and the County jointly.
19                1. Defendants’ Legal Challenges to the Damages Verdict and the
20                   Judgment Fail.
21         Defendants pose a tangle of legal objections to the damages verdict and the
22   resulting judgment, but none of them has merit.
23         First, Defendants contend that the County cannot be liable for the $7 million in
24   survival damages awarded to Nate because that award stems in part from the § 1983
25   claims for which the County cannot be held liable. Plaintiffs concede that the $7
26   million awarded to Nate derives solely from the § 1983 claims. It follows that because
27   Plaintiffs dropped their Monell claims against the County, no § 1983 liability can
28   attach to it and therefore the Judgment must be amended such that these survival
                                               16.
Case 5:16-cv-01128-AB-SP Document 212 Filed 10/02/18 Page 17 of 21 Page ID #:4401



 1   damages are awarded only against Woods and not also the County. Plaintiff Archibald
 2   submitted a proposed Amended Judgment reflecting this modification. Plaintiff
 3   Pickett joined in the Proposed Amended Judgment. In reply, Defendants complain that
 4   the proposed Amended Judgment does not reflect the claim associated with each
 5   amount awarded, but they point to no rule requiring that, and have not submitted any
 6   alternative proposed Amended Judgment of their own. The Court is satisfied that it is
 7   appropriate to amend the Judgment under Rule 59(e) to reflect that only Woods and
 8   not the County is liable for the $7 million survival damages award.
 9         Although Plaintiffs’ concession moots Defendants’ argument that the County
10   cannot be held liable for the § 1983 violations, other issues remain. The Court notes
11   that the parties and the Court went through several iterations of the Special Verdict
12   Forms and there was extensive oral argument on several issues, but Defendants never
13   raised the objections that they raise now, so these objections are waived. Nevertheless,
14   the Court will briefly address then.
15         First, Defendants fault the Special Verdict Form on liability for not
16   distinguishing between Plaintiffs’ Fourth Amendment claims on one hand, and their
17   state law battery and Bane Act claims on the other.7 Indeed, the Special Verdict
18   Form’s first seven liability questions all pose classic Fourth Amendment inquiries.
19   However, the questions do not specifically name the Fourth Amendment, so they were
20   not limited to that application. Furthermore, as the Court and the parties prepared the
21   Special Verdict Form, all agreed that questions on the battery and Bane Act claims
22   would be redundant to the questions on the Fourth Amendment claims, and to avoid
23   confusing the jury, all agreed that the interrogatories would cover not just the Fourth
24   Amendment claims, but also the battery and Bane Act claims. See TT 737:16-740:15.
25   The Court rejects Defendants’ argument that this approach compromised the verdict.
26         Second, Defendants complain that the Special Verdict Form for damages does
27
     7
      The Special Verdict Form did pose separate questions on negligence. See Special
28   Verdict Questions 8-12.
                                              17.
Case 5:16-cv-01128-AB-SP Document 212 Filed 10/02/18 Page 18 of 21 Page ID #:4402



 1   not allocate damages between the state law negligence claim and the § 1983 claims, or
 2   between damages awarded against Woods as an individual and the damages awarded
 3   against the County. But Woods’s conduct resulting in Nate’s injury and death was a
 4   continuous course of action resulting in a single indivisible injury so it would have
 5   made no sense to ask the jury to apportion his damages between the claims.
 6   Furthermore, the County stipulated that it was vicariously liable for Woods as to the
 7   state law negligence and battery claims, and Plaintiffs dropped their § 1983 claims
 8   against the County. Therefore, the County’s liability was not a fact issue for the jury,
 9   but rather a post-verdict legal issue for the Court. As the Seventh Circuit has noted,
10   “damages are not assessed ‘by defendant’ or ‘by claim’ but ‘for’ an injury . . . the
11   jury’s task is to award a sum of money to compensate the plaintiff for that injury, not
12   to enter a damages award against each defendant who is or will be liable on the
13   judgment.” Duran v. Town of Cicero, Ill., 653 F.3d 632, 640 (7th Cir. 2011). Indeed,
14   asking the jury to award damages per claim and per defendant for an indivisible injury
15   can result in reversible error because it arguably invites they jury to award multiple
16   recoveries for a single injury. Id.
17                2. The Non-Economic Damages Awards Are Not Excessive or
18                    Against the Weight of the Evidence.
19         Defendants argue that the jury’s award of $6.5 million and $2 million to
20   Archibald and Pickett respectively in non-economic damages for the loss of Nate’s
21   “love, companionship, comfort, care, assistance, protection, affection, society, and
22   moral support” are excessive and against the clear weight of the evidence. However,
23   as to Archibald, Defendants cite only her very brief testimony during the liability
24   phase and utterly ignore her lengthy and unrebutted testimony in the damages phase
25   describing her relationship with Nate, her only son. This testimony is aptly
26   summarized in the Opposition, see Dkt. No. 201 6:25-8:26, so the Court will not
27   restate it. Defendants likewise disregard Pickett’s testimony describing his
28   relationship with Nate, see Opposition (Dkt. No. 198) 2:2-3:11, and instead cherry-
                                               18.
Case 5:16-cv-01128-AB-SP Document 212 Filed 10/02/18 Page 19 of 21 Page ID #:4403



 1   pick testimony to minimize that relationship. As a result, Defendants did not address
 2   the unrebutted evidence that supports the verdict, so they have failed to meaningfully
 3   apply the “clear weight of the evidence” legal standard. Defendants have therefore not
 4   shown that these damage awards are excessive and against the weight of the evidence.
 5   The Court further finds that the awards are in fact supported by the clear weight of the
 6   all of evidence, including the evidence cited in the oppositions.
 7         E. The Court Properly Sustained Plaintiffs’ Batson Challenge to
 8             Defendants’ Peremptory Strike
 9         Finally, Defendants argue that the Court wrongfully sustained Plaintiffs’ Batson
10   challenge to one of their peremptory strikes, and that the remedy is a new trial.
11         “The Batson analysis involves a three-part inquiry: [1)] the party challenging
12   the peremptory strike must establish a prima facie case of intentional discrimination;
13   [2)] the striking party must give a nondiscriminatory reason for the strike; and [3])
14   the court determines, on the basis of the record, whether the party raising the
15   challenge has shown purposeful discrimination.” SmithKline Beecham Corp. v.
16   Abbott Laboratories, 740 F.3d 471, 476 (9th Cir. 2014). The ultimate question of
17   discriminatory intent will largely turn on the court’s evaluation of the striking parties’
18   credibility. See Hernandez v. New York, 500 U.S. 352, 365 (1991) (“In the typical
19   peremptory challenge inquiry, the decisive question will be whether counsel’s race-
20   neutral explanation for a peremptory challenge should be believed. There will seldom
21   be much evidence bearing on that issue, and the best evidence often will be the
22   demeanor of the attorney who exercises the challenge.”).
23         Archibald’s opposition quotes the colloquy surrounding this decision and the
24   relevant voir dire of the juror. See Opp’n (Dkt. No. 201) 11:6-14:24; see also TT (Dkt.
25   No. 170) 94:10-101:13. Defendants sought to exercise their first peremptory strike
26   against Juror 6, and Plaintiffs’ counsel objected under Batson on the ground that Juror
27   6 was the sole African-American juror in the group and Defendants’ first strike. The
28   Court invited defense counsel to respond, but he declined, simply staying he exercised
                                               19.
Case 5:16-cv-01128-AB-SP Document 212 Filed 10/02/18 Page 20 of 21 Page ID #:4404



 1   his peremptory challenge. The Court then pressed counsel to provide a race-neutral
 2   basis for exercising that peremptory. Counsel referred to Juror 6’s description in voir
 3   dire of being briefly detained by law enforcement in New Jersey after he called an
 4   ambulance for a friend who was hit by a car: he and others were “a little excited” and
 5   wouldn’t calm down, so the officers detained him, but released him shortly thereafter
 6   with an apology. Defense counsel also pointed to Juror 6’s work as a janitor at the
 7   Veterans’ Administration (“VA”) in Long Beach. The Court further pressed counsel,
 8   because Juror 6 said that despite his “questionable” encounter with law enforcement,
 9   he could be fair to the defense, and this was similar to responses of other jurors with
10   questionable contacts with law enforcement. Counsel simply reiterated that he was
11   concerned that Juror 6 could not be fair to the defense based on his experience with
12   law enforcement in New Jersey. As to Juror 6’s job, counsel stated that he worked at
13   the VA, and was a vet or made reference to a vet. Counsel admitted that he did not
14   make any further inquiries of Juror 6 regarding these issues during voir dire. The
15   Court found that counsel did not adequately articulate a nondiscriminatory reason for
16   the peremptory strike: Juror 6 was the only African-American, none of his voir dire
17   responses suggested he would be biased towards the defense, and counsel’s proffered
18   race-neutral explanations were not credible.
19         However, even assuming there was error, Defendants have not shown that they
20   were prejudiced or that the error was not harmless. “Erroneous denial of a
21   [peremptory] challenge is [] subject to Federal Rule of Civil Procedure 61 on harmless
22   error, requiring us to disregard error not affecting ‘substantial rights.’” Alaska Rent-A-
23   Car, Inc. v. Avis Budget Grp., Inc., 738 F.3d 960, 967 (9th Cir. 2013). In their opening
24   brief, Defendants make no attempt to show that they were prejudiced or that their
25   substantial rights were affected. Only in reply did Defendants tack on a statement that
26   they “were prejudiced by the bias of juror number 6’s prior negative experiences with
27   law enforcement.” Reply (Dkt. No. 204) 11:12-13. Not having presented this
28   argument in their moving papers, Defendants cannot properly raise it in reply. But
                                               20.
Case 5:16-cv-01128-AB-SP Document 212 Filed 10/02/18 Page 21 of 21 Page ID #:4405



 1   regardless, Juror 6 did not describe his prior experience with law enforcement as
 2   negative; if anything, he indicated that he understood why he was briefly detained,
 3   and the officers released him in short order with an apology. Furthermore, counsel did
 4   not move to strike Juror 6 for cause, which they would have been entitled to do had
 5   they genuinely suspected him of bias. The Court therefore rejects Defendants’ after-
 6   the-fact assertion that Juror 6 was biased against law enforcement and that they are
 7   entitled to the remedy of a new trial.
 8      IV.       CONCLUSION
 9         For the foregoing reasons, the Court will amend the judgment to reflect that
10   only Defendant Woods, and not the County, is liable for the damages arising out of
11   the § 1983 claims. The Motions are otherwise DENIED.
12         IT IS SO ORDERED.
13
14   Dated: October 02, 2018          _______________________________________
15                                    HONORABLE ANDRÉ BIROTTE JR.
                                      UNITED STATES DISTRICT COURT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              21.
